[Cite as State v. Rhodes, 2012-Ohio-471.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                                Nos. 95683 and 96337




                                     STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                 VINCENT RHODES
                                                     DEFENDANT-APPELLANT




                                   JUDGMENT:
                               APPLICATION DENIED


                                Cuyahoga County Common Pleas Court
                                       Case No. CR-509952
                                     Application for Reopening
                                        Motion No. 451048

RELEASE DATE: February 6, 2012
FOR APPELLANT

Vincent Rhodes
Inmate No. 563-626
Trumbull Correctional Inst.
P. O. Box 901
Leavittsburg, OH 44430

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

By: Kristin Karkutt
Diane Smilanick
Assistant Prosecuting Attorneys
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
COLLEEN CONWAY COONEY, J.:

         {¶ 1} Vincent Rhodes has filed an application for reopening pursuant to App.R.

26(B).     He seeks to reopen the appellate judgment in State v. Rhodes, 8th District Nos. 95683

and 96337, 2011-Ohio-5153, 2011 WL 4599898, which affirmed his resentencing to a

seven-year term of incarceration and a $250 fine plus costs.        We decline to reopen his

appeals.

         {¶ 2} App.R. 26(B)(2)(b) requires that Rhodes establish “a showing of

good cause for untimely filing if the application is filed more than 90 days

after journalization of the appellate judgment,” which is subject to reopening.

 The Supreme Court of Ohio, with regard to the 90-day deadline provided by

App.R. 26(B)(2)(b), has firmly established that:

         We now reject [the applicant’s] claim that those excuses gave him
         good cause to miss the 90-day deadline in App.R. 26(B). The rule
         was amended to include the 90-day deadline more than seven
         months before [the applicant’s] appeal of right was decided by the
         court of appeals in February 1994, so the rule was firmly
         established then, just as it is today. Consistent enforcement
         of the rule’s deadline by the appellate courts in Ohio
         protects on the one hand the state’s legitimate interest in
         the finality of its judgments and ensures on the other
         hand that any claims of ineffective assistance of appellate
         counsel are promptly examined and resolved.
Ohio and other states “may erect reasonable procedural
requirements for triggering the right to an adjudication,”
Logan v. Zimmerman Brush Co. (1982), 455 U.S. 422, 437,
102 S.Ct 1148, 71 L.Ed 2d 265, and that is what Ohio has
done by creating a 90-day deadline for the filing of
applications to reopen. [The applicant] could have retained
new attorneys after the court of appeals issued its decision in
1994, or he could have filed the application on his own. What he
could not do was ignore the rule’s filing deadline. * * * The
90-day requirement in the rule is “applicable to all
appellants,” State v. Winstead (1996), 74 Ohio St.3d 277,
278, 658 N.E.2d 722, and [the applicant] offers no sound
reason why he — unlike so many other Ohio criminal
defendants — could not comply with that fundamental
aspect of the rule. (Emphasis added.) State v. Gumm, 103
Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, at ¶7. See also
State v. LaMar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d
970; State v. Cooey, 73 Ohio St.3d 411, 1995-Ohio-328, 653 N.E.2d
252; State v. Reddick, 72 Ohio St.3d 88, 1995-Ohio-249, 647
N.E.2d 784.
      {¶ 3} Rhodes    is   attempting   to   reopen   the   appellate   judgment

journalized on October 6, 2011. The application for reopening was not filed

until Friday, January 6, 2012, more than 90 days after journalization of the

appellate judgment in Rhodes.     Rhodes has failed to raise or argue “good

cause” for the untimely filing of his application for reopening. State v. Klein,

8th Dist. No. 58389, 1991 WL 41746 (Apr. 8, 1991), reopening disallowed

(Mar. 15, 1994), Motion No. 49260, aff’d, 69 Ohio St.3d 1481, 634 N.E.2d

1027; State v. Trammell, 8th Dist. No. 67834, 1995 WL 415171 (July 24,

1995), reopening disallowed (Apr. 22, 1996), Motion No. 70493; State v. Travis

8th Dist. No. 56825, 1990 WL 40573 (Apr. 5, 1990), reopening disallowed

(Nov. 2, 1994), Motion No. 51073, aff’d, 72 Ohio St.3d 317, 649 N.E.2d 1226

(1995). See also State v. Gaston, 8th Dist. No. 79626, 2007 WL 117505 (Jan.

1, 2007) reopening disallowed (Jan. 17, 2007), Motion No. 391555; State v.

Torres, 8th Dist. No. 86530, 2006-Ohio-3696, 2006 WL 2023578, reopening

disallowed 2007-Ohio-9, Motion No. 390254.

      {¶ 4} Accordingly, the application for reopening is denied.




COLLEEN CONWAY COONEY, JUDGE

PATRICIA ANN BLACKMON, A.J., and
MARY J. BOYLE, J., CONCUR